948 A.2d 1263 (2008)
405 Md. 2
ATTORNEY GRIEVANCE COMMISSION OF MARYLAND, Petitioner,
v.
Bernadette M. WILBON, Respondent.
Misc. Docket AG No. 56, September Term, 2007.
Court of Appeals of Maryland.
May 28, 2008.

ORDER
GLENN T. HARRELL, JR., Judge.
The Court of Appeals of Maryland, having considered the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, Bernadette M. Wilbon, to indefinitely suspend the Respondent from the practice of law in the State of Maryland with the right to apply for reinstatement no sooner than eighteen (18) months, it is this 28th day of May, 2008,
ORDERED, that the Joint Petition be, and it is hereby, granted, and the Respondent, Bernadette M. Wilbon, is suspended by consent from the practice of law in the State of Maryland effective June 5, 2008; and it is further
ORDERED, that the Respondent, Bernadette M. Wilbon, shall apply for reinstatement no sooner than eighteen (18) months from the date of this Order; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Bernadette M. Wilbon from the register of attorneys in this Court, and, pursuant to Maryland Rule 16-772(d), shall certify to the Trustees of the Client Protection Fund of the Bar of Maryland and the clerks of all judicial tribunals in the State that the name of Bernadette M. Wilbon has been so stricken.